Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0 Decision
	The AFCP 2.0 Request filed July 23, 2021 is proper. However, the after-final amendment will be treated under pre-pilot procedure.
Response to Arguments
Applicant's amendments within AFCP 2.0 filed July 23, 2021 have been fully considered but they are not persuasive. The amendment appears to traverse the rejection mailed May 5, 2021. However, the proposed amendment does not limit the claims to the extent allowed in the time permitted under AFCP 2.0. 
The amendment to claim 11 states: 

    PNG
    media_image1.png
    144
    589
    media_image1.png
    Greyscale

(Claims 19 & 20 were amended similarly, and will be treated with claim 11.)
Koch (US 8,863,859) discloses a “computing unit” (FIG. 2) that lengthens a drill string using a sequence. As stated on page 4 of the final rejection Koch discloses sequencing based on minimizing wear via tracking wear data through usage: “sections 8…can be attached late to the linkage” when drilling. Essentially, the drill string lengthens as sections/rods 8 are added. Similarly, the drill string shortens as sections 8 are detached and removed from the borehole and subsequently stored. In other words, 
Applicant argues that Koch discloses that rods are sorted and stored after usage in a boring operation, during retraction and detachment of the rods.
The examiner does not agree with Applicants interpretation of the claims or cited prior art. Koch’s invention tracks drill rod usage such that during the next placement of the rods within a drill string of a borehole operation is optimized resulting in longer life of drill rods. As identified on page 4 of the office action the drill rods are retrieved from storage in a sequence according to placement in the borehole, the placement resulting in increasing number of drill rods attached end-to-end and ultimately a drill string that is lengthened over time.
Applicants arguments parse Koch’s disclosure by omitting that which Koch seeks to achieve: The ability to sequence drill rods being added to a drill string in a borehole according to wear data. In other words, Koch’s invention allows drill rods to be used more frequently in drill strings because a computer tracks usage and decides where in the drill string (sequencing) a particular drill rod should be placed to optimize its respective life.
Thus, although appearing to traverse the rejection the art of record at least raises the question of allowability to the extent that the time permitted by the AFCP 2.0 would be exhausted before sufficient resolution.
Thus, Applicants July 23, 2021 request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the 
For further consideration with respect to the concept of “lengthening a drill string”:
Magnuson (US 9,354,623 – cited on form 892 mailed Nov. 24, 2020) teaches that borehole data in drilling operations, e.g. wellbore operations, is well known to include “a target measured depth and total vertical depth”. (Column 7, line 57.) In other words, according to Magnuson drilling operations are well known to use a controller with a well plan to lengthen (or shorten) a drill string according to parameters such as programmed total drill string length. Consequently, applying Magnuson’s teaching a skilled artisan using Koch’s invention could add drill rods to lengthen a drill string to achieve the corresponding pre-programmed borehole depth. 
Conclusion
Applicants July 23, 2021 request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. The amendment HAS NOT been entered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652